United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                ________________

                                   No. 06-3139
                                ________________

Richard Anthony Kaminsky, also            *
known as Richard Anthony                  *
Kaminsky, D.O., also known as Dr.         *
Richard Anthony Kaminsky,                 *       Appeal from the United States
                                          *       District Court for the
             Appellant,                   *       Eastern District of Missouri.
                                          *
      v.                                  *            [UNPUBLISHED]
                                          *
Saint Louis University School of          *
Medicine,                                 *
                                          *
             Appellee.                    *

                                ________________

                                Submitted: May 14, 2007
                                    Filed: June 26, 2007
                                ________________

Before MURPHY, HANSEN, and COLLOTON, Circuit Judges.
                        ________________

PER CURIAM.

     Dr. Richard Kaminsky appeals the district court's1 adverse grant of summary
judgment in his Americans with Disabilities Act, 42 U.S.C. § 12112(a), and Title VII


      1
        The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e - 2000e-17, suit against Saint
Louis University School of Medicine (SLU). Upon careful de novo review, see
Ferguson v. United States, 484 F.3d 1068, 1072 (8th Cir. 2007), we find no reversible
error of fact or law. Even if Dr. Kaminsky had been able to establish a prima facie
case of discrimination, SLU proffered sufficient nondiscriminatory reasons for its
actions that Dr. Kaminsky failed to rebut as pretextual. See Freeman v. Fahey, 374
F.3d 663, 666 (8th Cir. 2004). Accordingly, we affirm based upon the district court's
well-reasoned and thorough order. See 8th Cir. R. 47B.
                      ______________________________




                                         -2-